Exhibit 10.37

EXECUTION

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (herein referred
to as this “Security Agreement”) is executed as of December 20, 2012, by
POSTROCK ENERGY SERVICES CORPORATION, a Delaware corporation (“PESC”), POSTROCK
MIDCONTINENT PRODUCTION, LLC, a Delaware limited liability company
(“MidContinent”), STP NEWCO, INC., an Oklahoma corporation (“STP”), POSTROCK
ENERGY CORPORATION, a Delaware corporation (“PEC”), POSTROCK HOLDCO, LLC, a
Kansas limited liability company, (“PR Holdco”), POSTROCK EASTERN PRODUCTION,
LLC, a Delaware limited liability company (“Eastern”; PESC, MidContinent, STP,
PEC, PR Holdco, and Eastern, together with any other entity that may become a
party hereto as provided herein, individually a “Debtor” and collectively the
“Debtors”), each of whose address is 210 Park Avenue, Suite 2750, Oklahoma City,
Oklahoma 73102, in favor of CITIBANK, N.A., as Collateral Agent (hereafter
defined) for the benefit of the Beneficiaries (hereafter defined) (the
Collateral Agent, in such capacity, the “Secured Party”) whose address is
Citibank, N.A., 2001 Ross Avenue, Suite 4300, Dallas, Texas 75201.

RECITALS

A. Quest Resource Corporation (now known as PESC) as initial co-borrower, Quest
Cherokee, LLC (“Quest Cherokee”) as borrower, Quest Energy Partners, L.P., a
Delaware master limited partnership (“QELP”) as guarantor, Royal Bank of Canada,
as administrative agent and collateral agent, and the lenders party thereto
entered into that certain Amended and Restated Credit Agreement, dated
November 15, 2007 (as amended from time to time, the “Prior First Lien Credit
Agreement”).

B. Quest Cherokee, as borrower, QELP, as guarantor, Royal Bank of Canada, as
administrative agent and collateral agent, KeyBank National Association, as
syndication agent, Société Générale, as documentation agent, and the lenders
party thereto entered into a Second Lien Senior Term Loan Agreement providing
for a $45,000,000 term loan facility, dated as of July 11, 2008 (as amended from
time to time, the “Prior Second Lien Credit Agreement”; the Prior Second Lien
Agreement together with the Prior First Lien Credit Agreement collectively
called the “Prior Credit Agreements”).

C. In order to secure repayment of the loans and the payment and performance of
all other obligations set forth in the Prior Credit Agreements or of payment and
performance of loans and other obligations which have been amended and restated
by the Second Amended Credit Agreement (as hereafter defined) as of
September 21, 2010, Debtors (or their predecessors-in-interest), other than
Eastern, Holdco and PEC, executed and delivered one or more pledge and security
agreements, dated various dates (collectively as amended heretofore, the “Prior
Security Agreements”).

D. Pursuant to that certain Second Amended and Restated Credit Agreement, dated
as of September 21, 2010 (as amended prior to the date hereof by that certain
First Amendment dated as of May 31, 2012, but effective as of June 1, 2012, and
that certain Second Amendment dated as of July 20, 2012, the “Second Amended
Credit Agreement”), among PESC and MidContinent (collectively, the “Borrowers”),
each lender from time to time party thereto, and Royal Bank of Canada, as
administrative agent and collateral agent, the lenders agreed to make certain
loans and issue letters of credit to or for the Borrowers as more particularly
described therein.



--------------------------------------------------------------------------------

E. Pursuant to an Amended and Restated Intercreditor and Collateral Agency
Agreement dated as of September 21, 2010 (the “Prior Intercreditor Agreement”)
among Royal Bank of Canada, as First Lien Agent (hereafter defined) for the
First Lien Secured Parties (hereafter defined), the First Lien Secured Parties,
BP Corporation North America, Inc., as an approved hedge counterparty, Royal
Bank of Canada, as collateral agent for the First Lien Secured Parties, each
Debtor (other than Eastern, Holdco and PEC), PostRock KPC Pipeline, LLC, a
Delaware limited liability company, and certain other parties as more
particularly described therein, Royal Bank of Canada agreed to act as collateral
agent for the First Lien Secured Parties for purposes of dealing with the
Collateral.

F. Pursuant to that certain Amended and Restated Pledge and Security Agreement
dated as of September 21, 2010, the Debtors (other than Eastern, Holdco and PEC)
amended and restated the Prior Security Agreements to secure all indebtedness
owing under the Second Amended Credit Agreement with a first priority lien on
the Collateral (the Prior Security Agreements, as amended, the “Existing
Security Agreements”).

G. The Second Lien Obligations (as defined in the Prior Intercreditor Agreement)
were repaid in full effective February 21, 2012. Consequently, in connection
with the Prior Intercreditor Agreement there are no longer any Second Lien
Secured Parties, Second Lien Lenders, Second Lien Agent, Second Lien Security
Documents, Second Liens, Second Lien Documents, Second Lien Collateral or Second
Lien Credit Agreement and the term “Secured Parties” refers only to the First
Lien Secured Parties (all such terms as defined in the Prior Intercreditor
Agreement).

H. The Second Amended Credit Agreement has been amended and restated in its
entirety pursuant to a Third Amended and Restated Credit Agreement (the “Credit
Agreement”) dated December 20, 2012 (the “Credit Agreement Third Amendment
Effective Date”) among Borrowers, Royal Bank of Canada, as resigning
administrative agent and collateral agent, Citibank, N.A., as successor
administrative agent and collateral agent, and the various financial
institutions that are, or may from time to time become, parties thereto
(individually a “Lender” and collectively the “Lenders”).

I. The Prior Intercreditor Agreement has been amended pursuant to a Second
Amendment to Amended and Restated Intercreditor and Collateral Agency Agreement
dated the Credit Agreement Third Amendment Effective Date among Royal Bank of
Canada, as resigning First Lien Agent, BP Energy Company, successor to BP
Corporation North America, Inc., as approved hedge counterparty, Royal Bank of
Canada, as resigning collateral agent for the Secured Parties, Borrowers,
Citibank, N.A., as successor First Lien Agent, and Citibank, N.A., as successor
collateral agent for the Secured Parties. On and after the Credit Agreement
Third Amendment Effective Date, the First Lien Agent under the Intercreditor
Agreement is Citibank, N.A., and the Collateral Agent and Agent under the
Intercreditor Agreement are Citibank, N.A (the Prior Intercreditor Agreement, as
amended, the “Intercreditor Agreement”).

J. Each Debtor has duly authorized the execution, delivery and performance of
this Security Agreement.

K. This Security Agreement is integral to the transactions contemplated by the
Intercreditor Agreement and Credit Agreement, and the execution and delivery of
this Security Agreement by each Debtor is required under the terms of the Credit
Agreement.

ACCORDINGLY, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Debtor and Secured Party agree to and do hereby amend
and restate the Existing Security Agreements as follows:

 

Multiparty Credit Agreement Pledge & Security Agreement

2



--------------------------------------------------------------------------------

1. REFERENCE TO CREDIT AGREEMENT. The terms, conditions, and provisions of the
Credit Agreement are incorporated herein by reference, the same as if set forth
herein verbatim, which terms, conditions, and provisions shall continue to be in
full force and effect hereunder so long as the Lenders are obligated to lend
under the Credit Agreement and thereafter until the Obligations (hereafter
defined) are paid and performed in full (except as provided in Sections 10.01(d)
and 10.01(e) of the Credit Agreement).

2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in the Credit Agreement or in the UCC is
used in this Security Agreement with the same meaning; provided that, if the
definition given to such term in the Credit Agreement conflicts with the
definition given to such term in the UCC, the definition in the Credit Agreement
shall control to the extent legally allowable; and if any definition given to
such term in Chapter 9 of the UCC conflicts with the definition given to such
term in any other chapter of the UCC, the Chapter 9 definition shall prevail. As
used herein, the following terms have the meanings indicated:

Beneficiaries means collectively all of the Intercreditor Secured Parties and
all of the Borrowing Base Facility Secured Parties and Beneficiary means any one
of the Beneficiaries.

Borrowers has the meaning set forth in Recital D hereto.

Borrowing Base Facility Secured Parties means each “Secured Party” as defined in
the Credit Agreement.

Collateral has the meaning set forth in Paragraph 4 hereof.

Collateral Agent means Citibank, N.A. in its capacity as “Collateral Agent” for
the Intercreditor Secured Parties pursuant to the Intercreditor Agreement and in
its capacity as “Administrative Agent” and “Collateral Agent” for the Borrowing
Base Facility Secured Parties pursuant to the Credit Agreement.

Collateral Note Security has the meaning set forth in Paragraph 4 hereof.

Collateral Notes has the meaning set forth in Paragraph 4 hereof.

Control Agreement means, with respect to any Collateral consisting of investment
property, Deposit Accounts, electronic chattel paper, and letter-of-credit
rights, an agreement evidencing that Secured Party has “control” (as defined in
the UCC) of such Collateral.

Copyrights has the meaning set forth in Paragraph 4 hereof.

Credit Agreement has the meaning set forth in Recital H hereto.

Debtor and Debtors have the meanings set forth in the introductory paragraph
hereto.

Deposit Accounts has the meaning set forth in Paragraph 4 hereof.

Eastern has the meanings set forth in the introductory paragraph hereto.

Existing Security Agreements has the meaning set forth in Recital F hereto.

 

Multiparty Credit Agreement Pledge & Security Agreement

3



--------------------------------------------------------------------------------

First Lien Agent has the meaning set forth in the Intercreditor Agreement.

First Lien Document has the meaning set forth in the Intercreditor Agreement.

First Lien Obligations has the meaning set forth in the Intercreditor Agreement.

First Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.

Intellectual Property has the meaning set forth in Paragraph 4 hereof.

Intercreditor Agreement has the meaning set forth in Recital I hereto.

Intercreditor Secured Parties means the “Secured Parties” as defined in the
Intercreditor Agreement.

Lender and Lenders have the meaning set forth in Recital H hereto.

MidContinent has the meaning set forth in the introductory paragraph hereto.

Notes has the meaning set forth in the definition of “Obligations”.

Obligations means, collectively

(a) all indebtedness, liabilities, and obligations of Debtors arising under this
Security Agreement; it being the intention and contemplation of Debtors and
Secured Party that future advances will be made by Secured Party or one or more
Beneficiaries to the Debtors for a variety of purposes,

(b) all First Lien Obligations including without limitation, (i) all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of Borrowers arising out of or
under the Credit Agreement and each other First Lien Document, and all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, and evidenced by those certain
promissory notes executed jointly and severally by Borrowers and payable to the
order of the Lenders on or before the Maturity Date (as defined in the Credit
Agreement) and all other notes given in substitution for the foregoing
promissory notes, or in modification, renewal, rearrangement or extension
thereof, in whole or in part (such promissory notes, as from time to time
supplemented, amended or modified and all other notes given in substitution
therefor or in modification, renewal, rearrangement or extension thereof, in
whole or in part, being hereafter collectively called the “Notes”), and with
interest, collection and attorneys’ fees, all as provided therein and (ii) all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, in respect to Letters of Credit
issued pursuant to the Credit Agreement and all reimbursement obligations in
respect thereof. It being understood and agreed that this Security Agreement is
a Security Document (as defined in the Intercreditor Agreement) and is subject
to the agreements set forth in the Intercreditor Agreement.

(c) all additional loans or advances made by the Beneficiaries to or for the
benefit of the Debtors pursuant to the Credit Agreement or any other First Lien
Document (it being contemplated that the Beneficiaries may lend additional sums
to the Debtors pursuant to the Credit Agreement or any other First Lien Document
from time to time, but shall not be obligated to do so, and each Debtor agrees
that any such additional loans shall be secured by this Security Agreement),

 

Multiparty Credit Agreement Pledge & Security Agreement

4



--------------------------------------------------------------------------------

(d) payment of and performance of any and all present or future obligations of
any Debtor according to the terms of any Lender Hedging Agreement and any other
present or future swap agreements, cap, floor, collar, forward agreement or
other exchange or protection agreement relating to interest rates, crude oil,
natural gas or other hydrocarbons or any option with respect to any such
transaction now existing or hereafter entered into between any Debtor and any
Beneficiary, the counterparties to such transactions and agreements being
entitled to the benefits of the Collateral,

(e) any sums which may be advanced or paid by Secured Party or any Beneficiary
under the terms hereof or of the Credit Agreement or any other First Lien
Document on account of the failure of any Debtor to comply with the covenants of
such Debtor contained herein, or the failure of any Debtor to comply with the
covenants of such Debtor or any other Debtor contained in the Credit Agreement
or any other First Lien Document; and all other indebtedness of the Debtors
arising pursuant to the provisions of this Security Agreement, including
penalties, indemnities, legal and other fees, charges and expenses, and amounts
advanced by and expenses incurred in order to preserve any collateral or
security interest, whether due after acceleration or otherwise; and

(f) all interest (including, without limitation, interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in respect of all of the indebtedness described
herein and all costs of collection and attorneys’ fees, all as provided herein
and in the Credit Agreement.

Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.

Partnerships/Limited Liability Companies shall mean: (a) those partnerships and
limited liability companies listed on Annex B-1 attached hereto and incorporated
herein by reference, as such partnerships or limited liability companies exist
or may hereinafter be restructured; (b) any partnership, joint venture, or
limited liability company in which any Debtor shall, at any time, become a
limited or general partner, venturer, or member; or (c) any partnership, joint
venture, or corporation formed as a result of the restructure, reorganization,
or amendment of the Partnerships/Limited Liability Companies.

Partnership/Limited Liability Company Agreements shall mean: (a) those
agreements listed on Annex B-1 attached hereto and incorporated herein by
reference (together with any modifications, amendments, or restatements
thereof); and (b) partnership agreements, joint venture agreements, or
organizational agreements for any of the partnerships, joint ventures, or
limited liability companies described in clause (b) of the definition of
“Partnerships/Limited Liability Companies” above (together with any
modifications, amendments or restatements thereof), and “Partnership/Limited
Liability Company Agreement” means any one of the Partnership/Limited Liability
Company Agreements.

 

Multiparty Credit Agreement Pledge & Security Agreement

5



--------------------------------------------------------------------------------

Partnership/Limited Liability Company Interests shall mean all of each Debtor’s
Rights, title and interest now or hereafter accruing under the
Partnership/Limited Liability Company Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which each Debtor now is or may hereafter become entitled to receive
with respect to such interests in the Partnerships/Limited Liability Companies
and with respect to the repayment of all loans now or hereafter made by each
Debtor to the Partnerships/Limited Liability Companies.

Patents has the meaning set forth in Paragraph 4 hereof.

PESC has the meaning set forth in the introductory paragraph hereto.

Pledged Securities means, collectively, the Pledged Shares and any other
Collateral constituting securities.

Pledged Shares has the meaning set forth in Paragraph 4 hereof.

Prior Second Lien Credit Agreement has the meaning set forth in Recital B
hereto.

Prior First Lien Credit Agreement has the meaning set forth in Recital A hereto.

QELP has the meaning set forth in Recital A hereto.

Quest Cherokee has the meaning set forth in Recital A hereto.

Rights means rights, remedies, powers, privileges and benefits.

Secured Party has the meaning set forth in the introductory paragraph hereto.

Security Agreement has the meaning set forth in the introductory paragraph
hereto.

Security Interest means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.

STP has the meaning set forth in the introductory paragraph hereto.

Trademarks has the meaning set forth in Paragraph 4 hereof.

UCC means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.

3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligations when due, each Debtor hereby grants to Secured
Party a Security Interest in all of such Debtor’s Rights, titles, and interests
in and to the Collateral of such Debtor and pledges, collaterally transfers, and
assigns the Collateral to Secured Party, all upon and subject to the terms and
conditions of this Security Agreement. Obligations referred to herein includes
all renewals, extensions and modifications thereof, and all substitutions
thereof, in whole or in part. Such Security Interest is granted and pledge and
assignment are made as security only and shall not subject Secured Party to, or
transfer or in any way affect or modify, any obligation of such Debtor with
respect to any of the Collateral or any transaction involving or giving rise
thereto.

 

Multiparty Credit Agreement Pledge & Security Agreement

6



--------------------------------------------------------------------------------

4. COLLATERAL. As used herein, the term “Collateral” means the following items
and types of property, wherever located, now owned or in the future existing or
acquired by a Debtor, and all proceeds and products thereof, and any substitutes
or replacements therefor:

(a) all personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment, and any accessions thereto),
software, instruments, investment property, documents, deposit accounts, money,
commercial tort claims, letters of credit and letter-of-credit rights,
supporting obligations, tax refunds, and general intangibles (including payment
intangibles);

(b) all Rights, titles, and interests of such Debtor in and to all outstanding
stock, equity, or other investment securities owned by such Debtor, including,
without limitation, all capital stock of each Subsidiary of such Debtor set
forth on Annex B-1 (“Pledged Shares”);

(c) all Rights, titles, and interests of such Debtor in and to all promissory
notes and other instruments payable to such Debtor, including, without
limitation, all inter-company notes from Subsidiaries, to the extent not merely
evidenced by book entries, and those set forth on Annex B-1 (“Collateral Notes”)
and all Rights, titles, interests, and Liens such Debtor may have, be, or become
entitled to under all present and future loan agreements, security agreements,
pledge agreements, deeds of trust, mortgages, guarantees, or other documents
assuring or securing payment of or otherwise evidencing the Collateral Notes,
including, without limitation, those set forth on Annex B-1 (“Collateral Note
Security”);

(d) the Partnership/Limited Liability Company Interests and all Rights of such
Debtor with respect thereto, including, without limitation, all
Partnership/Limited Liability Company Interests set forth on Annex B-1 and all
of such Debtor’s distribution rights, income rights, liquidation interest,
accounts, contract rights, general intangibles, notes, instruments, drafts, and
documents relating to the Partnership/Limited Liability Company Interests;

(e) (i) all copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of such Debtor, including,
without limitation, all of such Debtor’s Right, title, and interest in and to
all copyrights registered in the United States Copyright Office or anywhere else
in the world and also including, without limitation, the copyrights set forth on
Annex B-2; (ii) all renewals, extensions, and modifications thereof, (iii) all
income, licenses, royalties, damages, profits, and payments relating to or
payable under any of the foregoing; (iv) the Right to sue for past, present, or
future infringements of any of the foregoing; and (v) all other rights and
benefits relating to any of the foregoing throughout the world; in each case,
whether now owned or hereafter acquired by such Debtor (“Copyrights”);

(f) (i) all patents, patent applications, patent licenses, and patentable
inventions of such Debtor, including, without limitation, registrations,
recordings, and applications thereof in the United States Patent and Trademark
Office or in any similar office or agency of the United States of America, any
state thereof or any other country or any political subdivision thereof
including, without limitation, those set forth on Annex B-2, and all of the
inventions and improvements described and claimed therein; (ii) all
continuations, divisions, renewals, extensions, modifications, substitutions,
reexaminations, continuations-in-part, or reissues of any of the foregoing;
(iii) all income, royalties, profits, damages, awards, and payments relating to
or payable under any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; and (v) all other rights and
benefits relating to any of the foregoing throughout the world; in each case,
whether now owned or hereafter acquired by such Debtor (“Patents”);

 

Multiparty Credit Agreement Pledge & Security Agreement

7



--------------------------------------------------------------------------------

(g) (i) all trademarks, trademark licenses, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other business identifiers,
all registrations, recordings, and applications thereof including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof including, without limitation, those set forth on Annex B-2; (ii) all
reissues, extensions, and renewals thereof; (iii) all income, royalties,
damages, and payments now or hereafter relating to or payable under any of the
foregoing including, without limitation, damages or payments for past or future
infringements of any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; (v) all rights corresponding
to any of the foregoing throughout the world; and (vi) all goodwill associated
with and symbolized by any of the foregoing, in each case, whether now owned or
hereafter acquired by such Debtor (“Trademarks”, and collectively with the
Copyrights and the Patents, the “Intellectual Property”);

(h) intentionally deleted;

(i) all present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Debtor (collectively, the “Vehicles”);

(j) any and all material deposit accounts, bank accounts, investment accounts,
or securities accounts, now owned or hereafter acquired or opened by such Debtor
including, without limitation, any such accounts set forth on Annex B-1, and any
account which is a replacement or substitute for any of such accounts, together
with all monies, instruments, certificates, checks, drafts, wire transfer
receipts, and other property deposited therein and all balances therein (the
“Deposit Accounts”);

(k) all permits, licenses and other authorizations (“Authorizations”) issued by
any governmental authority, to the extent and only to the extent that the grant
of a security interest in any such Authorization does not result in the
forfeiture of, or default under, any such Authorization;

(l) all present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;

(m) all present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against the manufacturer of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and

 

Multiparty Credit Agreement Pledge & Security Agreement

8



--------------------------------------------------------------------------------

(n) all present and future security for the payment to such Debtor or any
Subsidiary of any of the Collateral described above and non-inventory goods
which will give rise to any such Collateral or are evidenced, identified, or
represented therein or thereby.

Provided, however, Collateral does not include the Excluded Assets, the equity
interest of any Excluded Subsidiary or any Subsidiary of a Debtor that is not a
Domestic Person, any assets of the Excluded Subsidiaries, the deposit account
created pursuant to the RBC Cash Collateral Agreement (the “RBC Deposit
Account”) or the Three Little Pipes.

The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.

5. REPRESENTATIONS AND WARRANTIES. Each Debtor represents and warrants to
Secured Party that:

(a) Credit Agreement. Certain representations and warranties in the Credit
Agreement are applicable to each Debtor or its assets or operations, and each
such representation is true and correct, in all material respects.

(b) Binding Obligation/Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against each Debtor, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law. For Collateral in which the Security Interest
may be perfected by the filing of Financing Statements pursuant to Article 9 of
the UCC, once those Financing Statements have been properly filed in the
jurisdictions described on Annex A hereto, the Security Interest in that
Collateral will be fully perfected and the Security Interest will constitute a
first-priority Lien on such Collateral, subject only to Permitted Liens. With
respect to Collateral consisting of investment property (other than Pledged
Securities covered by Paragraph 5(j)), Deposit Accounts, electronic chattel
paper, letter-of-credit rights, and instruments, upon the delivery of such
Collateral to Secured Party or delivery of an executed Control Agreement with
respect to such Collateral, the Security Interest in that Collateral will be
fully perfected and the Security Interest will constitute a first-priority Lien
on such Collateral, subject only to Permitted Liens. None of the Collateral has
been delivered nor control with respect thereto given to any Person other than
the Secured Party. Other than the Financing Statements and Control Agreements
with respect to this Security Agreement, there are no other financing statements
or control agreements covering any Collateral, other than those evidencing
Permitted Liens. The creation of the Security Interest does not require the
consent of any Person that has not been obtained.

(c) Debtor Information. Each Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Annex A hereto.

(d) Location/Fixtures. (i) Each Debtor’s place of business and chief executive
office is where such Debtor is entitled to receive notices hereunder; the
present location of such Debtor’s books and records concerning any of the
Collateral that is accounts is as set forth on Annex A hereto, and the location
of all other Collateral, including, without limitation, such Debtor’s inventory
and equipment (but excluding fixtures) is as set forth on Annex A hereto; and,
except as noted on Annex A hereto, all such books, records, and Collateral are
in such Debtor’s possession, and (ii) substantially all the Collateral that is
or may be fixtures is located on or affixed to the real property described in
deeds of trust or mortgages executed by such Debtor in favor of Secured Party
pursuant to the Credit Agreement or on Annex A hereto.

 

Multiparty Credit Agreement Pledge & Security Agreement

9



--------------------------------------------------------------------------------

(e) Governmental Authority. Other than the filing of Financing Statements
contemplated hereby, appropriate filings to perfect the Security Interest in the
Intellectual Property, the notation of a Lien in favor of the Secured Party on
any motor vehicle certificate of title and the filing of a fixture filing in the
counties where any fixtures or other real estate interests are located, no
Authorization, approval, or other action by, and no notice to or filing with,
any Governmental Authority is required either (i) for the pledge by such Debtor
of the Collateral pursuant to this Security Agreement or for the execution,
delivery, or performance of this Security Agreement by such Debtor, or (ii) for
the exercise by Secured Party of the voting or other Rights provided for in this
Security Agreement or the remedies in respect of the Collateral pursuant to this
Security Agreement (except as may be required in connection with the disposition
of the Pledged Securities by Laws affecting the offering and sale of securities
generally).

(f) Maintenance of Collateral. All tangible Collateral which is useful in and
necessary to each Debtor’s business is in good repair and condition, ordinary
wear and tear excepted.

(g) Liens. Each Debtor owns, leases or has valid rights to use all presently
existing Collateral, and will acquire or lease all hereafter-acquired
Collateral, free and clear of all Liens, except Permitted Liens and the Liens
created hereunder and under the Intercreditor Agreement.

(h) Collateral. Annex B-1 accurately lists all Collateral Notes, Collateral Note
Security, Pledged Shares, Partnership/Limited Liability Company Interests,
commercial tort claims, and Deposit Accounts.

(i) Instruments, Chattel Paper, Collateral Notes, and Collateral Note Security.
All material instruments and chattel paper including, without limitation, the
Collateral Notes, have been delivered to Secured Party, together with
corresponding endorsements duly executed by such Debtor in favor of Secured
Party, and such endorsements have been duly and validly executed and are binding
and enforceable against such Debtor in accordance with their terms. Each
material Collateral Note and the documents evidencing the Collateral Note
Security are in full force and effect; there have been no renewals or extensions
of, or amendments, modifications, or supplements which would materially
adversely affect such Collateral Notes or Collateral Note Security; and no
“default” or “event of default” has occurred and is continuing under any such
Collateral Note or documents evidencing the Collateral Note Security. Each
Debtor has good title to the Collateral Notes and Collateral Note Security, and
such Collateral Notes and Collateral Note Security are free from any claim for
credit, deduction, or allowance of an Obligor and free from any defense,
condition, dispute, setoff, or counterclaim which could materially adversely
affect the value thereof, and there is no extension or indulgence with respect
thereto.

(j) Pledged Securities, Pledged Shares. All Collateral that is Pledged Shares is
duly authorized, validly issued, fully paid, and non-assessable (except to the
extent required by applicable Law), and the transfer thereof is not subject to
any restrictions, other than restrictions imposed hereunder and by applicable
securities and corporate Laws or Permitted Liens. The Pledged Securities
securing the Obligations include 100% of the issued and outstanding common stock
or other equity interests of each Subsidiary (other than the Excluded
Subsidiaries) of each

 

Multiparty Credit Agreement Pledge & Security Agreement

10



--------------------------------------------------------------------------------

Debtor owned by such Debtor. Each Debtor has good title to the Pledged
Securities owned by such Debtor, free and clear of all Liens and encumbrances
thereon (except for the Security Interest created hereby or under the
Intercreditor Agreement or Permitted Liens), and has delivered to Secured Party
(i) all stock certificates, or other instruments or documents representing or
evidencing the Pledged Securities, together with corresponding assignment or
transfer powers duly executed in blank by such Debtor, and such powers have been
duly and validly executed and are binding and enforceable against such Debtor in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law or (ii) to the extent such Pledged Securities
are uncertificated, an executed Acknowledgment of Pledge in the form of Annex D
with respect to such Pledged Securities. The pledge of the Pledged Securities in
accordance with the terms hereof creates a valid and perfected first priority
security interest in the Pledged Securities securing payment of the Obligations,
subject to Permitted Liens and the lien priority provisions hereof and of the
Intercreditor Agreement.

(k) Partnership/Limited Liability Company Interests. Each Partnership/Limited
Liability Company issuing a Partnership/Limited Liability Company Interest, is
duly organized, currently existing, and in good standing in the jurisdiction of
its formation; except in connection with the Restructure Transactions, there
have been no material amendments, modifications, or supplements to any agreement
or certificate creating any Partnership/Limited Liability Company or any
material contract relating to the Partnerships/Limited Liability Companies, of
which Secured Party has not been advised in writing; no event of default,
default, breach, or potential default has occurred and is continuing under any
Partnership/Limited Liability Company Agreement, except for such defaults or
breaches that would result from the Restructure Transactions or would not
reasonably be expected to result in a Material Adverse Effect; and no approval
or consent of the partners of any Partnership/Limited Liability Company is
required as a condition to the validity and enforceability of the Security
Interest created hereby or the consummation of the transactions contemplated
hereby which has not been duly obtained by the relevant Debtor. Each Debtor has
good title to its Partnership/Limited Liability Company Interests free and clear
of all Liens and encumbrances (except for the Security Interest granted hereby
or under the Intercreditor Agreement or Permitted Liens). The
Partnership/Limited Liability Company Interests are validly issued, fully paid,
and nonassessable (except to the extent required by applicable Law) and are not
subject to statutory, contractual, or other restrictions governing their
transfer, ownership, or control, except as set forth in the applicable
Partnership/Limited Liability Company Agreements or applicable securities Laws
or Permitted Liens. All capital contributions required to be made by the terms
of the Partnership/Limited Liability Company Agreements for each
Partnership/Limited Liability Company as of the date hereof have been made. No
Partnership/Limited Liability Company interests owned by a Debtor are evidenced
by certificates.

(1) Accounts. All Collateral that is accounts, contract rights, chattel paper,
instruments, payment intangibles, or general intangibles is free from any claim
for credit, deduction, or allowance of an Obligor, from any defense, condition,
dispute, setoff, or counterclaim (collectively “Deductions”), and there is no
extension or indulgence with respect thereto, except to the extent such
Deductions, extensions and indulgences could not reasonably be expected to have
a Material Adverse Effect.

 

Multiparty Credit Agreement Pledge & Security Agreement

11



--------------------------------------------------------------------------------

(m) Deposit Accounts. With respect to the Deposit Accounts (other than the RBC
Deposit Account), (i) each Debtor maintains its Deposit Account with the banks
listed on Annex B-1 hereto, (ii) upon request by the Secured Party, each Debtor
shall use its reasonable efforts to, within thirty (30) days of such request,
cause each such bank to acknowledge to Secured Party that each such Deposit
Account is subject to the Security Interest and Liens herein created, that the
pledge of such Deposit Account has been recorded in the books and records of
such bank, and that Secured Party shall have “control” (as defined in the UCC)
over such Deposit Account, and (iii) each Debtor has the legal Right to pledge
and assign to Secured Party the funds deposited and to be deposited in each such
Deposit Account.

(n) Intellectual Property.

(i) All of the Intellectual Property is subsisting, valid, and enforceable
(except where any failure to be subsisting, valid and enforceable would not
reasonably be expected to have a Material Adverse Effect). The information
contained on Annex B-2 hereto is true, correct and complete. All issued Patents,
Patent applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications of each Debtor are identified on Annex
B-2 hereto.

(ii) Except for off-the-shelf software and other Intellectual Property of which
a Debtor is licensee (as to which this representation is inapplicable), each
Debtor is the sole and exclusive owner of, the entire and unencumbered Right,
title, and interest in and to its owned Intellectual Property free and clear of
any Liens including, without limitation, any pledges, assignments, licenses,
user agreements, and covenants by such Debtor not to sue third Persons, other
than Permitted Liens or licenses permitted by Paragraph 8(c).

(iii) As of the date hereof, to each Debtor’s knowledge, no third party is
infringing any of such Debtor’s Rights under its Intellectual Property.

(iv) Each Debtor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and Taxes to maintain each
material item of the Intellectual Property in full force and effect throughout
the world, as applicable.

(v) Each of the Patents and Trademarks identified on Annex B-2 hereto, to the
extent required in the relevant Debtor’s reasonable business judgment, has been
properly registered with the United States Patent and Trademark Office and in
corresponding offices throughout the world (where appropriate) and each of the
Copyrights identified on Annex B-2 hereto to the extent required in the relevant
Debtor’s reasonable business judgment, has been properly registered with the
United States Copyright Office and in corresponding offices throughout the world
(where appropriate).

(vi) As of the date hereof, to each Debtor’s knowledge, no claims with respect
to its Intellectual Property have been asserted and are pending (i) to the
effect that the sale, licensing, pledge, or use of any of the products of such
Debtor’s business infringes any other party’s valid copyright, trademark,
service mark, trade secret, or other intellectual property Right, (ii) against
the use by such Debtor of any Intellectual Property used in such Debtor’s
business as currently conducted, or (iii) challenging the ownership or use by
such Debtor of any of the Intellectual Property that such Debtor purports to own
or use.

 

Multiparty Credit Agreement Pledge & Security Agreement

12



--------------------------------------------------------------------------------

The foregoing representations and warranties will be true and correct in all
material respects with respect to any additional Collateral or additional
specific descriptions of certain Collateral delivered to Secured Party in the
future by a Debtor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.

6. COVENANTS. So long as any Lenders are committed to make Credit Extensions
under the Credit Agreement, and until the Obligations are paid and performed in
full (except as provided in Sections 10.01(d) and 10.01(e) of the Credit
Agreement), each Debtor covenants and agrees with Secured Party that such Debtor
will:

(a) Credit Agreement. (i) Comply with, perform, and be bound by all applicable
covenants and agreements in the Credit Agreement, each of which is hereby
ratified and confirmed.

(b) Books and Records Concerning Collateral; Inspection Rights. Each Debtor
shall comply with the provisions of Section 6.09 and 6.10 of the Credit
Agreement regarding records concerning and inspection rights relating to the
Collateral. In addition, from time to time at the request of Secured Party
deliver to Secured Party such information regarding such Debtor that is in the
possession of Debtor as Secured Party may reasonably request.

(c) Annexes. Together with the delivery of compliance certificates pursuant to
Section 6.02(a) of the Credit Agreement, update all annexes hereto if any
information therein shall become inaccurate or incomplete and such updated
Annexes shall replace the existing Annexes for all purposes of this Agreement.
Notwithstanding any other provision herein, a Debtor’s failure to describe any
Collateral required to be listed on any annex hereto shall not impair Secured
Party’s Security Interest in the Collateral.

(d) Perform Obligations. Perform all of such Debtor’s duties under and in
connection with each transaction to which the Collateral, or any material part
thereof, relates, in the ordinary course of business except when in such
Debtor’s business judgment non-performance is justified. Notwithstanding
anything to the contrary contained herein, (i) such Debtor shall remain liable
under the contracts, agreements, documents, and instruments included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Security Agreement had not
been executed, (ii) the exercise by Secured Party of any of its Rights or
remedies hereunder shall not release such Debtor from any of its duties or
obligations under the contracts, agreements, documents, and instruments included
in the Collateral, and (iii) Secured Party shall not have any indebtedness,
liability, or obligation under any of the contracts, agreements, documents, and
instruments included in the Collateral by reason of this Security Agreement, and
Secured Party shall not be obligated to perform any of the obligations or duties
of such Debtor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

(e) Intentionally Deleted.

(f) Collateral in Trust. Hold in trust (and not commingle with other assets of
such Debtor) for Secured Party all Collateral that is chattel paper,
instruments, Collateral Notes, Pledged Securities, or Documents (as defined in
Article 9 of the UCC) at any time received by such Debtor, and promptly deliver
same to Secured Party, unless Secured Party at its option (which may be
evidenced only by a writing signed by Secured Party stating that Secured Party

 

Multiparty Credit Agreement Pledge & Security Agreement

13



--------------------------------------------------------------------------------

elects to permit such Debtor to so retain) permits such Debtor to retain the
same, but any chattel paper, instruments, Collateral Notes, Pledged Securities,
or Documents (as defined in Article 9 of the UCC) and (to the extent required
under paragraph (t) hereof) so retained shall be marked to state that they are
assigned to Secured Party; each such instrument shall be endorsed to the order
of Secured Party (but the failure of same to be so marked or endorsed shall not
impair the Security Interest thereon).

(g) Control. Execute all documents and take any action required by Secured Party
in order for Secured Party to obtain “control” (as defined in the UCC) with
respect to Collateral consisting of Deposit Accounts, investment property,
uncertificated Pledged Securities, and letter-of-credit rights. If a Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and, at the request of Secured Party, take such action as
Secured Party may reasonably request to vest in Secured Party control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.

(h) Further Assurances. At such Debtor’s expense and Secured Party’s request,
before or after a Default or Event of Default: (i) file or cause to be filed
such applications and take such other actions as Secured Party may reasonably
request to obtain the consent or approval of any Governmental Authority to
Secured Party’s Rights hereunder including, without limitation, the Right to
sell all the Collateral upon an Event of Default without additional consent or
approval from such Governmental Authority (and, because such Debtor agrees that
Secured Party’s remedies at Law for failure of such Debtor to comply with this
provision would be inadequate and that such failure would not be adequately
compensable in damages, such Debtor agrees that its covenants in this provision
may be specifically enforced); (ii) from time to time promptly execute and
deliver to Secured Party all such other assignments, certificates, supplemental
documents, and financing statements, and do all other acts or things as Secured
Party may reasonably request in order to more fully create, evidence, perfect,
continue, and preserve the priority of the Security Interest and to carry out
the provisions of this Security Agreement; and (iii) pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interests.

(i) Encumbrances. Not create, permit, or suffer to exist, and shall defend the
Collateral against, any Lien or other encumbrance on the Collateral, other than
Permitted Liens, and shall defend such Debtor’s Rights in the Collateral and
Secured Party’s Security Interest in the Collateral against the claims and
demands of all Persons except those holding or claiming Permitted Liens. No
Debtor shall do anything to impair the Rights of Secured Party in the
Collateral.

(j) Estoppel and Other Agreements and Matters. Upon the reasonable request of
Secured Party, either (i) use commercially reasonable efforts to cause the
landlord or lessor for each location where any material inventory or equipment
is maintained to execute and deliver to Secured Party an estoppel and
subordination agreement in such form as may be reasonably acceptable to Secured
Party and its counsel, or (ii) deliver to Secured Party a legal opinion or other
evidence (in each case that is reasonably satisfactory to Secured Party and it
counsel) that neither the applicable lease nor the Laws of the jurisdiction in
which that location is situated provide for a contractual, common Law, or
statutory landlord’s Lien that is senior to or pari passu with the Security
Interest.

 

Multiparty Credit Agreement Pledge & Security Agreement

14



--------------------------------------------------------------------------------

(k) Fixtures. For any Collateral that is a fixture or an accession which has
been attached to real estate or other goods prior to the perfection of the
Security Interest, use commercially reasonable efforts to furnish to Secured
Party, upon reasonable demand, a disclaimer of interest in each such fixture or
accession and a consent in writing to the Security Interest of Secured Party
therein, signed by all Persons having any interest in such fixture or accession
by virtue of any interest in the real estate or other goods to which such
fixture or accession has been attached.

(l) Certificates of Title. Upon the request of Secured Party, if a certificate
of title is issued or outstanding with respect to any Vehicle with a fair market
value of at least $250,000, cause the Security Interest to be properly noted
thereon.

(m) Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt in
the nature of a warehouse receipt is issued in respect of any of the Collateral,
agree that such warehouse receipt or receipt in the nature thereof shall not be
“negotiable” (as such term is used in Section 7-104 of the UCC) unless such
warehouse receipt or receipt in the nature thereof is delivered to Secured
Party.

(n) Impairment of Collateral. Not use any material portion of the Collateral, or
permit the same to be used, for any unlawful purpose, in any manner that is
reasonably likely to materially adversely impair the value or usefulness of the
Collateral, or in any manner inconsistent with the provisions or requirements of
any policy of insurance thereon nor affix or install any accessories, equipment,
or device on the Collateral or on any component thereof if such addition will
materially impair the original intended function or use of the Collateral or
such component.

(o) Collateral Notes and Collateral Note Security. Without the prior written
consent of Secured Party not (i) materially modify or substitute, or permit
material modification or substitution of, any Collateral Note or any document
evidencing the Collateral Note Security, if the effect thereof would be to
materially adversely affect the value of the Collateral Notes and Collateral
Note Security taken as a whole, or (ii) release any material portion of any
Collateral Note Security unless paid in full or otherwise specifically required
by the terms thereof, except in the exercise of such Debtor’s reasonable
business judgment.

(p) Securities. Except as permitted by the Credit Agreement, not sell, exchange,
or otherwise dispose of, any of the Pledged Securities; and take any action
requested by Secured Party to allow Secured Party to fully enforce its Security
Interest in the Pledged Securities including, without limitation, the filing of
any claims with any court, liquidator, trustee, custodian, receiver, or other
like person or party.

(q) Depository Bank. With respect to any Deposit Accounts (other than the RBC
Deposit Account), (i) maintain the Deposit Accounts at the banks (a “Depository
Bank”) described on Annex B-1 or such additional depository banks as described
in the notices given pursuant to clause (iv) of this Section 6(q) as have
complied with item (iv) hereof, (ii) upon request of the Secured Party, deliver
to each depository bank a letter in the form of Annex C hereto with respect to
Secured Party’s Rights in such Deposit Account (or such other reasonable form as
may be provided by the Depository Bank) and use commercially reasonable efforts
to

 

Multiparty Credit Agreement Pledge & Security Agreement

15



--------------------------------------------------------------------------------

obtain the execution of such letter by each Depository Bank that the pledge of
such Deposit Account has been recorded in the books and records of such bank and
that Secured Party shall have dominion and control over such Deposit Account;
(iii) upon request of the Secured Party, deliver to Secured Party all
certificates or instruments, if any, now or hereafter representing or evidencing
the Deposit Accounts, accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to
Secured Party; and (iv) notify Secured Party upon establishing any additional
Deposit Accounts and, at the request of Secured Party, use commercially
reasonable efforts to obtain from such depository bank an executed letter
substantially in the form of Annex C (or such other reasonable form as may be
provided by the Depository Bank) and deliver the same to Secured Party. Secured
Party agrees not to exercise control over such Deposit Account unless an Event
of Default shall have occurred and be continuing.

(t) Marking of Chattel Paper. At the request of Secured Party, not create any
chattel paper without placing a legend on the chattel paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
chattel paper.

(u) Modification of Accounts. In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts. Except
in the ordinary course of business consistent with prudent business practices
and industry standards, without the prior written consent of Secured Party, no
Debtor shall (i) grant any extension of time for any payment with respect to any
of the accounts, (ii) compromise, compound, or settle any of the accounts for
less than the full amount thereof, (iii) release, in whole or in part, any
Person liable for payment of any of the accounts, (iv) allow any credit or
discount for payment with respect to any account other than trade discounts
granted in the ordinary course of business, (v) release any Lien or guaranty
securing any account, or (vi) modify or substitute, or permit the modification
or substitution of, any contract to which any of the Collateral which is
accounts relates.

(v) Intellectual Property.

(i) Prosecute diligently all applications in respect of Intellectual Property,
now or hereafter pending;

(ii) Except to the extent not required in such Debtor’s reasonable business
judgment, make federal applications on all of its unpatented but patentable
inventions and all of its registrable but unregistered Copyrights and
Trademarks;

(iii) Preserve and maintain all of its material Rights in the Intellectual
Property and protect the Intellectual Property from infringement, unfair
competition, cancellation, or dilution by all appropriate action necessary in
such Debtor’s reasonable business judgment including, without limitation, the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property;

(iv) Not abandon any of the Intellectual Property necessary to the conduct of
its business in the exercise of such Debtor’s reasonable business judgment;

 

Multiparty Credit Agreement Pledge & Security Agreement

16



--------------------------------------------------------------------------------

(v) Maintain the quality of any and all products and services with respect to
which the Intellectual Property is used except to the extent not required in
Debtor’s reasonable business judgment;

(vi) Not enter into any agreement including, but not limited to any licensing
agreement, that is inconsistent with such Debtor’s obligations under this
Security Agreement or any of the other First Lien Documents;

(vii) Give Secured Party prompt written notice if such Debtor shall obtain
Rights to or become entitled to the benefit of any Intellectual Property not
identified on Annex B-2 hereto; and

(viii) If an Event of Default exists, use its reasonable efforts to obtain any
consents, waivers, or agreements necessary to enable Secured Party to exercise
its rights and remedies with respect to the Intellectual Property.

7. DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at its
election (but subject to the terms and conditions of the Intercreditor Agreement
and Credit Agreement), exercise any and all Rights available to a secured party
under the UCC and other applicable Law, in addition to any and all other Rights
afforded by the First Lien Documents, at law, in equity, or otherwise including,
without limitation, (a) requiring a Debtor to assemble all or part of the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party which is reasonably convenient to such Debtor and Secured Party,
(b) to the extent permitted by each Debtor’s insurance carrier, surrendering any
policies of insurance on all or part of the Collateral and receiving and
applying the unearned premiums as a credit on the Obligations, (c) applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and such Debtor hereby consents to any such appointment), and
(d) applying to the Obligations any cash held by Secured Party under this
Security Agreement, including, without limitation, any cash in the Cash
Collateral Account (defined in Section 8(h)).

(a) Notice. Reasonable notification of the time and place of any public sale of
the Collateral of any Debtor, or reasonable notification of the time after which
any private sale or other intended disposition of the Collateral is to be made,
shall be sent to such Debtor and to any other Person entitled to notice under
the UCC; provided that, if any of the Collateral threatens to decline speedily
in value or is of the type customarily sold on a recognized market, Secured
Party may sell or otherwise dispose of the Collateral without notification,
advertisement, or other notice of any kind. It is agreed that notice sent or
given not less than ten (10) Business Days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this subparagraph.

(b) Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered to affect adversely the commercial reasonableness of any
sale of the Collateral.

(c) Compliance with Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

Multiparty Credit Agreement Pledge & Security Agreement

17



--------------------------------------------------------------------------------

(d) Sales of Pledged Securities.

(i) Each Debtor agrees that, because of the Securities Act of 1933, as amended,
or the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), or any other Laws or regulations, and for other reasons,
there may be legal or practical restrictions or limitations affecting Secured
Party in any attempts to dispose of certain portions of the Pledged Securities
and for the enforcement of its Rights. For these reasons, Secured Party is
hereby authorized by each Debtor, but not obligated, upon the occurrence and
during the continuation of an Event of Default, to sell all or any part of the
Pledged Securities at private sale, subject to an investment letter or in any
other manner which will not require the Pledged Securities, or any part thereof,
to be registered in accordance with the Securities Act or any other Laws or
regulations, at a reasonable price at such private sale or other distribution in
the manner mentioned above. Each Debtor understands that Secured Party may in
its discretion approach a limited number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Securities, or
any part thereof, than would otherwise be obtainable if such Collateral were
either offered to a larger number of potential purchasers, registered under the
Securities Act, or sold in the open market. Each Debtor agrees that any such
private sale made under this Paragraph 7(d) shall be deemed to have been made in
a commercially reasonable manner, and that Secured Party has no obligation to
delay the sale of any Pledged Securities to permit the issuer thereof to
register it for public sale under any applicable federal or state securities
Laws.

(ii) Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable Law.
Each Debtor covenants and agrees that it will execute and deliver such documents
and take such other action as Secured Party reasonably deems necessary in order
that any such sale may be made in compliance with applicable Law. Upon any such
sale, Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold in accordance with any
applicable federal and state securities laws. Each purchaser at any such sale
shall hold the Pledged Securities so sold absolutely free from any claim or
Right of any Debtor of whatsoever kind, including any equity or Right of
redemption of such Debtor. Each Debtor, to the extent permitted by applicable
Law, hereby specifically waives all Rights of redemption, stay, or appraisal
which it has or may have under any Law now existing or hereafter enacted.

(iii) Each Debtor agrees that ten (10) Business Days’ written notice from
Secured Party to such Debtor of Secured Party’s intention to make any such
public or private sale or sale at a broker’s board or on a securities exchange
shall constitute reasonable notice under the UCC. Such notice shall (A) in case
of a public sale, state the time and place fixed for such sale, (B) in case of
sale at a broker’s board or on a securities exchange, state the board or
exchange at which such a sale is to be made and the day on which the Pledged
Securities, or the portion thereof so being sold, will first be offered to sale
at such board or exchange, and (C) in the case of a private sale, state the day
after

 

Multiparty Credit Agreement Pledge & Security Agreement

18



--------------------------------------------------------------------------------

which such sale may be consummated. Any such public sale shall be held at such
time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale. At any such sale, the Pledged
Securities may be sold in one lot as an entirety or in separate parcels, as
Secured Party may reasonably determine. Secured Party shall not be obligated to
make any such sale pursuant to any such notice. Secured Party may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.

(iv) In case of any sale of all or any part of the Pledged Securities on credit
or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon it,
may proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Pledged Securities, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.

(v) Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable Law, each Debtor acknowledges
and agrees that, in foreclosing upon any of the Pledged Securities, or
exercising any other Rights or remedies provided Secured Party hereunder or
under applicable Law, Secured Party may, but shall not be required to,
(A) qualify or restrict prospective purchasers of the Pledged Securities by
requiring evidence of sophistication or creditworthiness, and requiring the
execution and delivery of confidentiality agreements or other documents and
agreements as a condition to such prospective purchasers’ receipt of information
regarding the Pledged Securities or participation in any public or private
foreclosure sale process, (B) provide to prospective purchasers business and
financial information regarding such Debtor and its Subsidiaries available in
the files of Secured Party at the time of commencing the foreclosure process,
without the requirement that Secured Party obtain, or seek to obtain, any
updated business or financial information or verify, or certify to prospective
purchasers, the accuracy of any such business or financial information, or
(C) offer for sale and sell the Pledged Securities with or without first
employing an appraiser, investment banker, or broker with respect to the
evaluation of the Pledged Securities, the solicitation of purchasers for Pledged
Securities, or the manner of sale of Pledged Securities.

(e) Application of Proceeds. Secured Party shall apply the proceeds of any sale
or other disposition of the Collateral under this Paragraph 7 in the order set
forth in Section 4.03 of the Intercreditor Agreement, or if the Intercreditor
Agreement has been terminated pursuant to its terms, then as follows: first, to
the payment of all expenses incurred in retaking, holding, and preparing any of
the Collateral for sale(s) or other disposition, in arranging for such sale(s)
or other disposition, and in actually selling or disposing of the same (all of
which are part of the Obligations); second, toward repayment of amounts expended
by Secured Party under Paragraph 8; and third, toward payment of the balance of
the Obligations in the order and manner specified in the Credit Agreement. Any
surplus remaining shall be delivered to the relevant Debtor or as a court of
competent jurisdiction may direct. If the proceeds are insufficient to pay the
Obligations in full, Debtors shall remain liable for any deficiency.

 

Multiparty Credit Agreement Pledge & Security Agreement

19



--------------------------------------------------------------------------------

(f) Sales on Credit. If Secured Party sells any of the Collateral of any Debtor
upon credit, such Debtor will be credited only with payments actually made by
the purchaser, received by the Secured Party, and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and such Debtor shall be credited with
the proceeds of the sale.

8. OTHER RIGHTS OF SECURED PARTY.

(a) Performance. If any Debtor fails to keep its Collateral in good repair,
working order, and condition, as required by the First Lien Documents, or fails
to pay when due all Taxes on any of its Collateral in the manner required by the
First Lien Documents, or fails to preserve the priority of the Security Interest
in any of its Collateral, or fails to keep the Collateral insured as required by
the First Lien Documents, or otherwise fails to perform any of its obligations
under the First Lien Documents with respect to the Collateral, then Secured
Party may, at its option, but without being required to do so, make such
repairs, pay such Taxes, prosecute or defend any suits in relation to the
Collateral, or insure and keep insured the Collateral in any amount deemed
appropriate by Secured Party, or take all other action which a Debtor is
required, but has failed or refused, to take under the First Lien Documents. Any
sum which may be expended or paid by Secured Party under this subparagraph
(including, without limitation, court costs and reasonable attorneys’ fees)
shall bear interest from the dates of expenditure or payment at the Default Rate
until paid and, together with such interest, shall be payable by such Debtor to
Secured Party upon demand and shall be part of the Obligations.

(b) Collection. If an Event of Default exists and upon notice from Secured
Party, each Obligor with respect to any payments on any of the Collateral
(including, without limitation, dividends and other distributions with respect
to the Pledged Securities and Partnership/Limited Liability Company Interests,
payments on Collateral Notes, insurance proceeds payable by reason of loss or
damage to any of the Collateral, or payments or distributions with respect to
Deposit Accounts) is hereby authorized and directed by each Debtor to make
payment directly to Secured Party, regardless of whether such Debtor was
previously making collections thereon. Subject to Paragraph 8(f) hereof, until
such notice is given, such Debtor is authorized to retain and expend all
payments made on Collateral. If an Event of Default exists, Secured Party shall
have the Right in its own name or in the name of such Debtor to compromise or
extend time of payment with respect to all or any portion of the Collateral for
such amounts and upon such terms as Secured Party may determine; to demand,
collect, receive, receipt for, sue for, compound, and give acquittances for any
and all amounts due or to become due with respect to Collateral; to take control
of cash and other proceeds of any Collateral; to endorse the name of such Debtor
on any notes, acceptances, checks, drafts, money orders, or other evidences of
payment on Collateral that may come into the possession of Secured Party; to
sign the name of such Debtor on any invoice or bill of lading relating to any
Collateral, on any drafts against Obligors or other Persons making payment with
respect to Collateral, on assignments and verifications of accounts or other
Collateral and on notices to Obligors making payment with respect to Collateral;
to send requests for verification of obligations to any Obligor; and to do all
other acts and things necessary to carry out the intent of this Security
Agreement. If an Event of Default exists and any Obligor fails or refuses to
make payment on any Collateral when due, Secured Party is authorized, in its
sole discretion, either in its own name or in the name of such Debtor, to take
such action as Secured

 

Multiparty Credit Agreement Pledge & Security Agreement

20



--------------------------------------------------------------------------------

Party shall deem appropriate for the collection of any amounts owed with respect
to Collateral or upon which a delinquency exists. Regardless of any other
provision hereof, however, Secured Party shall never be liable for its failure
to collect, or for its failure to exercise diligence in the collection of, any
amounts owed with respect to Collateral, nor shall it be under any duty
whatsoever to anyone except such Debtor to account for funds that it shall
actually receive hereunder. Without limiting the generality of the foregoing,
Secured Party shall have no responsibility for ascertaining any maturities,
calls, conversions, exchanges, offers, tenders, or similar matters relating to
any Collateral, or for informing such Debtor with respect to any of such matters
(irrespective of whether Secured Party actually has, or may be deemed to have,
knowledge thereof). The receipt of Secured Party to any Obligor shall be a full
and complete release, discharge, and acquittance to such Obligor, to the extent
of any amount so paid to Secured Party.

(c) Intellectual Property. For purposes of enabling Secured Party to exercise
its Rights and remedies under this Security Agreement and enabling Secured Party
and its successors and assigns to enjoy the full benefits of the Collateral,
each Debtor hereby grants to Secured Party an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Debtor
upon an Event of Default) to use, license, or sublicense any of the Intellectual
Property. Each Debtor shall provide Secured Party with reasonable access to all
media in which any of the Intellectual Property may be recorded or stored and
all computer programs used for the completion or printout thereof. This license
shall also inure to the benefit of all successors, assigns, and transferees of
Secured Party. If an Event of Default exists, Secured Party may require that
each Debtor assign all of its Right, title, and interest in and to the
Intellectual Property or any part thereof to Secured Party or such other Person
as Secured Party may designate pursuant to documents satisfactory to Secured
Party. If no Default or Event of Default exists, each Debtor shall have the
exclusive, non-transferable Right and license to use the Intellectual Property
in the ordinary course of business and the exclusive Right to grant to other
Persons licenses and sublicenses with respect to the Intellectual Property for
full and fair consideration.

(d) Record Ownership of Securities. If an Event of Default exists, Secured Party
at any time may have any Collateral that is Pledged Securities and that is in
the possession of Secured Party, or its nominee or nominees, registered in its
name, or in the name of its nominee or nominees, as Secured Party; and, as to
any Collateral that is Pledged Securities so registered, Secured Party shall
execute and deliver (or cause to be executed and delivered) to each Debtor all
such proxies, powers of attorney, dividend coupons or orders, and other
documents as such Debtor may reasonably request for the purpose of enabling such
Debtor to exercise the voting Rights and powers which it is entitled to exercise
under this Security Agreement or to receive the dividends and other
distributions and payments in respect of such Collateral that is Pledged
Securities or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.

(e) Voting of Securities. As long as no Event of Default exists, each Debtor is
entitled to exercise all voting Rights pertaining to any Pledged Securities and
Partnership/Limited Liability Company Interests; provided however, that no vote
shall be cast or consent, waiver, or ratification given or action taken without
the prior written consent of Secured Party which would be inconsistent with or
violate any provision of this Security Agreement or the Credit Agreement; and
provided further that such Debtor shall give Secured Party at least five
Business Days’ prior written notice in the form of an officers’ certificate of
the manner in which it intends to exercise,

 

Multiparty Credit Agreement Pledge & Security Agreement

21



--------------------------------------------------------------------------------

or the reasons for refraining from exercising, any voting or other consensual
Rights pertaining to the Collateral or any part thereof which might have a
Material Adverse Effect on the value of the Collateral or any part thereof. If
an Event of Default exists and if Secured Party elects to exercise such Right,
the Right to vote any Pledged Securities shall be vested exclusively in Secured
Party. To this end, each Debtor hereby irrevocably constitutes and appoints
Secured Party the proxy and attorney-in-fact of such Debtor, with full power of
substitution, to vote, and to act with respect to, any and all Collateral that
is Pledged Securities standing in the name of such Debtor or with respect to
which such Debtor is entitled to vote and act, subject to the understanding that
such proxy may not be exercised unless an Event of Default exists. The proxy
herein granted is coupled with an interest, is irrevocable, and shall continue
until the Obligations have been paid and performed in full.

(f) Certain Proceeds. Notwithstanding any contrary provision herein, any and all

(i) dividends, interest, or other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable, or
otherwise distributed in respect of, or in exchange for, any Collateral;

(ii) dividends, interest, or other distributions hereafter paid or payable in
cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;

(iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and

(iv) dividends, interest, or other distributions paid or payable in violation of
the First Lien Documents,

shall be part of the Collateral hereunder, and shall, if received by any Debtor,
be held in trust for the benefit of Secured Party, and shall forthwith be
delivered to Secured Party (accompanied by proper instruments of assignment
and/or stock and/or bond powers executed by such Debtor in accordance with
Secured Party’s instructions) to be held subject to the terms of this Security
Agreement. Any cash proceeds of Collateral which come into the possession of
Secured Party during the continuance of an Event of Default (including, without
limitation, insurance proceeds) may, at Secured Party’s option, be applied in
whole or in part to the Obligations (to the extent then due), be released in
whole or in part to or on the written instructions of any Debtor for any general
or specific purpose, or be retained in whole or in part by Secured Party as
additional Collateral. Any cash Collateral in the possession of Secured Party
may be invested by Secured Party in certificates of deposit issued by Secured
Party (if Secured Party issues such certificates) or by any state or national
bank having combined capital and surplus greater than $100,000,000 with a short
term rating from Moody’s and S&P of P-1 and A-1+, respectively, or in securities
issued or guaranteed by the United States or any agency thereof. Secured Party
shall never be obligated to make any such investment and shall never have any
liability to any Debtor for any loss which may result therefrom. All interest
and other amounts earned from any investment of Collateral may be dealt with by
Secured Party in the same manner as other cash Collateral. Except as
specifically provided herein, the provisions of this subparagraph are applicable
whether or not a Default or Event of Default exists.

 

Multiparty Credit Agreement Pledge & Security Agreement

22



--------------------------------------------------------------------------------

(g) Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other Rights held by
Secured Party in respect of such Collateral. Each Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all reasonable expenses (including, without limitation, the cost of any
insurance and payment of Taxes or other charges) incurred by Secured Party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, Taxes, and other charges shall bear interest at the Default
Rate until repaid and, together with such interest, shall be payable by such
Debtor to Secured Party upon demand and shall become part of the Obligations.
However, the risk of accidental loss or damage to, or diminution in value of,
Collateral is on such Debtor, and Secured Party shall have no liability whatever
for failure to obtain or maintain insurance, nor to determine whether any
insurance ever in force is adequate as to amount or as to the risks insured.
With respect to Collateral that is in the possession of Secured Party, Secured
Party shall use reasonable care in the custody and preservation of such
Collateral but shall have no duty to fix or preserve Rights against prior
parties to such Collateral and shall never be liable for any failure to use
diligence to collect any amount payable in respect of such Collateral, but shall
be liable only to account to such Debtor for what it may actually collect or
receive thereon. The provisions of this subparagraph are applicable whether or
not an Event of Default exists.

(h) Cash Collateral Account. If an Event of Default exists and is continuing,
Secured Party shall have, and each Debtor hereby grants to Secured Party, the
Right and authority to transfer all funds on deposit in the Deposit Accounts to
a Cash Collateral Account (herein so called) maintained with a depository
institution acceptable to Secured Party and subject to the exclusive direction,
domain, and control of Secured Party, and no disbursements or withdrawals shall
be permitted to be made by such Debtor from such Cash Collateral Account;
provided, however, Secured Party shall permit disbursements and withdrawals from
the Cash Collateral Account to the extent necessary to comply with applicable
Law, such as for the payment of payroll taxes and other obligations for which a
Debtor (or a member of its governing body) would be liable under applicable Law.
Such Cash Collateral Account shall be subject to the Security Interest and Liens
in favor of Secured Party herein created, and each Debtor hereby grants a
security interest to Secured Party on behalf of the Beneficiaries in and to,
such Cash Collateral Account and all checks, drafts, and other items ever
received by such Debtor for deposit therein. Furthermore, if an Event of Default
exists, Secured Party shall have the Right, at any time in its discretion
without prior notice to Debtors, (i) to transfer to or to register in the name
of Secured Party or any Beneficiary or nominee any certificates of deposit or
deposit instruments constituting Deposit Accounts and shall have the Right to
exchange such certificates or instruments representing Deposit Accounts for
certificates or instruments of smaller or larger denominations and (ii) to take
and apply against the Obligations any and all funds then or thereafter on
deposit in the Cash Collateral Account or otherwise constituting Deposit
Accounts. If not notified before taking any of the foregoing actions, Secured
Party shall promptly, and in any event within two (2) Business Days, notify
Debtors after taking any of the foregoing actions.

(i) Power of Attorney. Each Debtor hereby irrevocably constitutes and appoints
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the name of such Debtor or in its own name, to take after the
occurrence and during the continuance of an Event of Default any and all action
and to execute any and all documents and instruments which Secured Party at any
time and from time to time deems necessary or desirable to accomplish the
purposes of this

 

Multiparty Credit Agreement Pledge & Security Agreement

23



--------------------------------------------------------------------------------

Security Agreement and, without limiting the generality of the foregoing, each
Debtor hereby gives Secured Party the power and Right on behalf of such Debtor
and in its own name to do any of the following from time to time after the
occurrence and during the continuance of an Event of Default without notice to
or the consent of such Debtor:

(i) to transfer any and all funds on deposit in the Deposit Accounts to the Cash
Collateral Account as set forth in herein;

(ii) to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this clause (i);

(iii) to use the Intellectual Property or to grant or issue any exclusive (if
such Debtor has exclusive rights to such Intellectual Property) or non-exclusive
license under the Intellectual Property to anyone else, and to perform any act
necessary for the Secured Party to assign, pledge, convey, or otherwise transfer
title in or dispose of the Intellectual Property to any other Person;

(iv) to demand, sue for, collect, or receive, in the name of such Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;

(v) to pay or discharge taxes, Liens, or other encumbrances levied or placed on
or threatened against the Collateral;

(vi) to notify post office authorities to change the address for delivery of
mail to such Debtor to an address designated by Secured Party and to receive,
open, and (with respect to mail relating to payments on Collateral) take action
with respect to mail addressed to such Debtor; provided however, Secured Party
shall promptly deliver to Debtors any mail not relating to Collateral or the
preservation or enforcement of Secured Party’s rights with respect to the
Collateral; and

(vii) (A) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (D) to commence
and prosecute any suit, action, or proceeding at Law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other Right in respect of any Collateral; (E) to defend any suit,
action, or proceeding brought against such Debtor with respect to any
Collateral; (F) to settle, compromise, or adjust any suit, action, or proceeding
described above and, in connection therewith, to give such discharges or
releases as Secured Party may deem appropriate; (G) to exchange any of the
Collateral for other property upon any merger, consolidation, reorganization,
recapitalization, or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Collateral with any committee, depositary,
transfer agent, registrar, or

 

Multiparty Credit Agreement Pledge & Security Agreement

24



--------------------------------------------------------------------------------

other designated agency upon such terms as Secured Party may determine; (H) to
add or release any guarantor, endorser, surety, or other party to any of the
Collateral; (I) to renew, extend, or otherwise change the terms and conditions
of any of the Collateral; (J) to endorse such Debtor’s name on all applications,
documents, papers, and instruments necessary or desirable in order for Secured
Party to use or maintain any of the Intellectual Property; (K) to make, settle,
compromise or adjust any claims under or pertaining to any of the Collateral
(including claims under any policy of insurance); (L) to execute on behalf of
such Debtor any financing statements or continuation statements with respect to
the Security Interests created hereby, and to do any and all acts and things to
protect and preserve the Collateral including, without limitation, the
protection and prosecution of all Rights included in the Collateral; and (M) to
sell, transfer, pledge, convey, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though Secured Party
were the absolute owner thereof for all purposes, and to do, at Secured Party’s
option and such Debtor’s expense, at any time, or from time to time, all acts
and things which Secured Party deems necessary to protect, preserve, maintain,
or realize upon the Collateral and Secured Party’s security interest therein.

This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the Rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or Law except for
the failure to account to Debtors for funds received by Secured Party and except
for failure to use reasonable care in the custody and preservation of Collateral
in its possession. This power of attorney is conferred on Secured Party solely
to protect, preserve, maintain, and realize upon its Security Interest in the
Collateral. Secured Party shall not be responsible for any decline in the value
of the Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve, or maintain any Lien given to
secure the Collateral.

(j) Purchase Money Collateral. To the extent that Secured Party or any
Beneficiary has advanced or will advance funds to or for the account of any
Debtor to enable such Debtor to purchase or otherwise acquire Rights in
Collateral, Secured Party or such Beneficiary, at its option, may pay such funds
(i) directly to the Person from whom such Debtor will make such purchase or
acquire such Rights, or (ii) to such Debtor, in which case such Debtor covenants
to promptly pay the same to such Person, and forthwith furnish to Secured Party
evidence satisfactory to Secured Party that such payment has been made from the
funds so provided.

(k) Subrogation. If any of the Obligations are given in renewal or extension or
applied toward the payment of indebtedness secured by any Lien, Secured Party
shall be, and is hereby, subrogated to all of the Rights, titles, interests, and
Liens securing the indebtedness so renewed, extended, or paid.

(1) Indemnification. Each Debtor hereby assumes all liability for the Collateral
owned by it, for the Security Interest granted by it, and for any use,
possession, maintenance, and management of, all or any of the Collateral owned
by it including, without limitation, any Taxes arising as a result of, or in
connection with, the transactions contemplated herein, and agrees to assume
liability for, and to indemnify and hold Secured Party and each Beneficiary
harmless from and against, any and all claims, causes of action, or liability,
for injuries to or deaths of

 

Multiparty Credit Agreement Pledge & Security Agreement

25



--------------------------------------------------------------------------------

Persons and damage to property, howsoever arising from or incident to such use,
possession, maintenance, and management, whether such Persons be agents or
employees of such Debtor or of third parties, or such damage be to property of
such Debtor or of others. Each Debtor agrees to indemnify, save, and hold
Secured Party and each Beneficiary harmless from and against, and covenants to
defend Secured Party and each Beneficiary against, any and all losses, damages,
claims, costs, penalties, liabilities, and expenses (collectively, “Claims”),
including, without limitation, court costs and attorneys’ fees, and any of the
foregoing arising from the negligence of Secured Party or any Beneficiary, or
any of their respective officers, employees, agents, advisors, employees, or
representatives, howsoever arising or incurred because of, incident to, or with
respect to the Collateral owned by such Debtor or any use, possession,
maintenance, or management thereof; provided however, that the indemnity set
forth in this Paragraph 8(l) will not apply to Claims caused by the gross
negligence or willful misconduct of Secured Party or any Beneficiary.

9. MISCELLANEOUS.

(a) Continuing Security Interest. This Security Agreement creates a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the payment in full of the Obligations (other than any L/C
Obligations that are Cash Collateralized or any contingent indemnity
obligations), termination of the Revolving Commitments or their reduction to
zero, and compliance with Section 10.01(e) of the Credit Agreement with respect
to outstanding Swap Contracts secured by any Loan Document; and (ii) inure to
the benefit of and be enforceable by Secured Party, Beneficiaries, and their
respective successors, transferees, and permitted assigns. Without limiting the
generality of the foregoing clause (ii), Secured Party and Beneficiaries may
assign or otherwise transfer any of their respective Rights under this Security
Agreement to any other Person in accordance with the terms and provisions of
Section 10.07 of the Credit Agreement, and to the extent of such assignment or
transfer such Person shall thereupon become vested with all the Rights and
benefits in respect thereof granted herein or otherwise to Secured Party or
Beneficiaries, as the case may be. Upon payment in full of the Obligations
(other than any L/C Obligations that are Cash Collateralized or any contingent
indemnity obligations), termination of the Revolving Commitments or their
reduction to zero, and compliance with Section 10.01(e) of the Credit Agreement
with respect to outstanding Swap Contracts secured by any Loan Document, each
Debtor shall be entitled to the return, upon its request and at its expense, of
such of the Collateral owned by it as shall not have been sold or otherwise
applied pursuant to the terms hereof.

(b) Reference to Miscellaneous Provisions. This Security Agreement is one of the
“Loan Documents” referred to in the Credit Agreement, and all provisions
relating to Loan Documents set forth in Article X of the Credit Agreement are
incorporated herein by reference, the same as if set forth herein verbatim.

(c) Term; Release of Liens. The Secured Party shall release the Liens created by
this Security Agreement in accordance with Section 10.01 of the Credit
Agreement; provided that no Obligor, if any, on any of the Collateral shall ever
be obligated to make inquiry as to the termination of this Security Agreement,
but shall be fully protected in making payment directly to Secured Party until
actual notice of such total payment of the Obligations is received by such
Obligor. At such time as the Liens created by this Security Agreement are to be
released pursuant to this paragraph, Secured Party shall, at the request and
expense of Debtors following such termination, promptly deliver to a Debtor any
Collateral held by the Secured Party hereunder, and

 

Multiparty Credit Agreement Pledge & Security Agreement

26



--------------------------------------------------------------------------------

promptly execute and deliver to such Debtor such documents and instruments as
such Debtor shall reasonably request to evidence such termination and release as
provided in the Credit Agreement. In addition, if any of the Collateral shall be
sold, transferred, assigned or otherwise disposed of by such Debtor in a
transaction permitted by the Credit Agreement, then the Secured Party, at the
request and expense of such Debtor, shall promptly execute and deliver releases
as provided in the Credit Agreement.

(d) Actions Not Releases. The Security Interest and each Debtor’s obligations
and Secured Party’s Rights hereunder shall not be released, diminished,
impaired, or adversely affected by the occurrence of any one or more of the
following events: (i) the taking or accepting of any other security or assurance
for any or all of the Obligations; (ii) any release, surrender, exchange,
subordination, or loss of any security or assurance at any time existing in
connection with any or all of the Obligations; (iii) the modification of,
amendment to, or waiver of compliance with any terms of any of the other First
Lien Documents without the notification or consent of any Debtor, except as
required therein (the Right to such notification or consent being herein
specifically waived by each Debtor); (iv) the insolvency, bankruptcy, or lack of
corporate or trust power of any party at any time liable for the payment of any
or all of the Obligations, whether now existing or hereafter occurring; (v) any
renewal, extension, or rearrangement of the payment of any or all of the
Obligations, either with or without notice to or consent of each Debtor, or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Secured Party or any Beneficiary to any Debtor; (vi) any neglect, delay,
omission, failure, or refusal of Secured Party or any Beneficiary to take or
prosecute any action in connection with any other agreement, document, guaranty,
or instrument evidencing, securing, or assuring the payment of all or any of the
Obligations; (vii) any failure of Secured Party or any Beneficiary to notify any
Debtor of any renewal, extension, or assignment of the Obligations or any part
thereof, or the release of any Collateral or other security, or of any other
action taken or refrained from being taken by Secured Party or any Beneficiary
against any Debtor or any new agreement between or among Secured Party or one or
more Beneficiaries and any Debtor, it being understood that except as expressly
provided herein, neither Secured Party nor any Beneficiary shall be required to
give any Debtor any notice of any kind under any circumstances whatsoever with
respect to or in connection with the Obligations including, without limitation,
notice of acceptance of this Security Agreement or any Collateral ever delivered
to or for the account of Secured Party hereunder except to the extent expressly
provided for herein or under the Credit Agreement; (viii) the illegality,
invalidity, or unenforceability of all or any part of the Obligations against
any party obligated with respect thereto by reason of the fact that the
Obligations, or the interest paid or payable with respect thereto, exceeds the
amount permitted by Law, the act of creating the Obligations, or any part
thereof, is ultra vires, or the officers, partners, or trustees creating same
acted in excess of their authority, or for any other reason; or (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference under applicable Laws or for any other reason Secured Party or any
Beneficiary is required to refund such payment or pay the amount thereof to
someone else.

(e) Waivers. Except to the extent expressly otherwise provided herein or in
other First Lien Documents and to the fullest extent permitted by applicable
Law, each Debtor waives (i) any Right to require Secured Party or any
Beneficiary to proceed against any other Person, to exhaust its Rights in
Collateral, or to pursue any other Right which Secured Party or any Beneficiary
may have; (ii) with respect to the Obligations, presentment and demand for
payment, protest, notice of protest and nonpayment, and notice of the intention
to accelerate; and (iii) all Rights of marshaling in respect of any and all of
the Collateral.

 

Multiparty Credit Agreement Pledge & Security Agreement

27



--------------------------------------------------------------------------------

(f) Financing Statement; Authorization. Secured Party shall be entitled at any
time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security Agreement, as a financing statement, but the
failure of Secured Party to do so shall not impair the validity or
enforceability of this Security Agreement. Each Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any UCC
jurisdiction any initial or other financing statements and amendments thereto
that (i) indicate the Collateral (A) as “all assets of Debtor” or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of the state or such
jurisdiction or whether such assets are included in the Collateral hereunder, or
(B) as being of an equal or lesser scope or with greater detail, and
(ii) contain any other information required by Article 9 of the UCC of the state
or such jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Debtor is an
organization, the type of organization, and any organization identification
number issued to such Debtor and, (B) in the case of a financing statement filed
as a fixture filing or indicating Collateral that is as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Debtor agrees to furnish any such information to
Secured Party promptly upon request.

(g) Amendments. This Security Agreement may be amended only by an instrument in
writing executed jointly by such Debtor and Secured Party, and supplemented only
by documents delivered or to be delivered in accordance with the express terms
hereof.

(h) Multiple Counterparts. This Security Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.

(i) Additional Debtors. Any Person may become a party hereto by signing and
delivering to the Secured Party an Assumption Agreement in the form of Annex E
hereto, whereupon such Person shall become a “Debtor” as defined herein. The
execution and delivery of any instrument adding an additional Debtor as a party
to this Agreement shall not require the consent of any Debtor hereunder. The
rights and obligations of each Debtor hereunder shall remain in full force and
effect notwithstanding the addition of any new Debtor hereunder.

(j) Parties Bound; Assignment. This Security Agreement shall be binding on each
Debtor and each of Debtor’s legal representatives, successors, and assigns and
shall inure to the benefit of Secured Party and Secured Party’s successors and
permitted assigns.

(i) Secured Party is the agent for each Beneficiary under the Intercreditor
Agreement, each Borrowing Base Facility Secured Party under the Credit Agreement
and each Affiliate of a Lender and Approved Hedge Counterparty party to any
Lender Hedging Agreement. The Security Interest and all Rights granted to
Secured Party hereunder or in connection herewith are for the ratable benefit of
each Beneficiary, each Borrowing Base Facility Secured Party and each such
Affiliate, and Secured Party may, without the joinder of any Beneficiary,
Borrowing Base Facility Secured Party or any such Affiliate, exercise any and
all Rights in favor of Secured Party or any Beneficiary, any Borrowing Base
Facility Secured Party or any such Affiliates hereunder, including, without
limitation, conducting any foreclosure sales hereunder, and executing full or
partial releases hereof, amendments or modifications hereto, or consents or
waivers hereunder. The Rights of each Beneficiary, Borrowing Base Facility
Secured Party or any

 

Multiparty Credit Agreement Pledge & Security Agreement

28



--------------------------------------------------------------------------------

such Affiliate vis-à-vis Secured Party and each other Beneficiary, Borrowing
Base Facility Secured Party or any such Affiliate may be subject to one or more
separate agreements between or among such parties, but no Debtor need inquire
about any such agreement or be subject to any terms thereof unless such Debtor
specifically joins therein; and consequently, no Debtor nor such Debtor’s legal
representatives, successors, and assigns shall be entitled to any benefits or
provisions of any such separate agreements or be entitled to rely upon or raise
as a defense, in any manner whatsoever, the failure or refusal of any party
thereto to comply with the provisions thereof.

(ii) Except for this Security Agreement and assignments made in furtherance
hereof, no Debtor may, without the prior written consent of Secured Party,
assign any Rights, duties, or obligations hereunder.

(k) GOVERNING LAW. THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THE LAWS OF ANOTHER JURISDICTION GOVERN THE CREATION, PERFECTION,
VALIDITY, OR ENFORCEMENT OF LIENS UNDER THIS SECURITY AGREEMENT, AND THE
APPLICABLE FEDERAL LAWS OF THE UNITED STATES, SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS SECURITY AGREEMENT AND ALL
OF THE OTHER LOAN DOCUMENTS.

(l) The provisions of Section 10.10 of the Credit Agreement are incorporated
herein as if set forth herein.

(m) All notices given pursuant hereto shall be given in the manner set forth in
the Credit Agreement, if to Secured Party, to the address of Secured Party
therein set forth and if to a Debtor, to the following address:

210 Park Avenue

Suite 2750

Oklahoma City, Oklahoma 73102

Attn: General Counsel

Facsimile: (405) 840-9897

Telephone: (405) 488-1304

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Multiparty Credit Agreement Pledge & Security Agreement

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered by an officer duly authorized as of the date first above
written.

 

DEBTORS:   

POSTROCK ENERGY SERVICES CORPORATION,

a Delaware corporation

 

By:   /s/ David J. Klvac   David J. Klvac,   Chief Financial Officer and Chief
Accounting Officer POSTROCK MIDCONTINENT PRODUCTION, LLC, a Delaware limited
liability company By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member  
By:   /s/ David J. Klvac     David J. Klvac,     Chief Financial Officer and
Chief Accounting Officer

STP NEWCO, INC.,

an Oklahoma corporation

By:   /s/ David J. Klvac   David J. Klvac,   Chief Financial Officer

POSTROCK ENERGY CORPORATION,

a Delaware corporation

By:   /s/ David J. Klvac   David J. Klvac,   Executive Vice President, Chief
Financial Officer and Chief Accounting Officer

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Signature Page



--------------------------------------------------------------------------------

POSTROCK HOLDCO, LLC,

a Kansas limited liability company

By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member   By:   /s/ David J.
Klvac     David J. Klvac,     Chief Financial Officer and Chief Accounting
Officer

POSTROCK EASTERN PRODUCTION, LLC,

a Delaware limited liability company

By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member   By:   /s/ David J.
Klvac     David J. Klvac,     Chief Financial Officer and Chief Accounting
Officer

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX A TO SECURITY AGREEMENT

DEBTOR INFORMATION AND LOCATION OF COLLATERAL

 

1.      POSTROCK ENERGY SERVICES CORPORATION

A.     Exact Legal Name of Debtor:

   POSTROCK ENERGY SERVICES CORPORATION

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

C.     Type of Entity:

   corporation

D.     Jurisdiction of Organization:

   Delaware

E.     State Issued Organizational

  

Identification Number:

   4871234

F.      Tax ID Number:

   90-0196936

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

I.       Location of Real Property:

   None

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Delaware

Fixture filings in the relevant counties in which the properties are located:

   None

2.      POSTROCK MIDCONTINENT PRODUCTION, LLC

A.     Exact Legal Name of Debtor:

   POSTROCK MIDCONTINENT PRODUCTION, LLC

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

C.     Type of Entity:

   limited liability company

D.     Jurisdiction of Organization:

   Delaware

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex A - Page 1



--------------------------------------------------------------------------------

E.     State Issued Organizational

  

Identification Number:

   3740038

F.      Tax ID Number:

   20-0481979

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102   

and   see I below

I.       Location of Real Property:

     

1.      Allen County, KS

  

2.      Butler County, KS

  

3.      Chautauqua County, KS

  

4.      Cowley County, KS

  

5.      Elk County, KS

  

6.      Greenwood County, KS

  

7.      Labette County, KS

  

8.      Montgomery County, KS

  

9.      Neosho County, KS

  

10.    Wilson County, KS

  

11.    Woodson County, KS

  

12.    Craig County, OK

  

13.    Nowata County, OK

  

14.    Seminole County, OK

  

15.    Pushmataha OK

  

16.    Pottawattamie OK

  

17.    Latimer OK

  

18.    Rogers OK

  

19.    Grant OK

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Delaware

Fixture filings in the relevant counties in which the properties are located:

   See I above.

3.      STP NEWCO, INC.

  

A.     Exact Legal Name of Debtor:

   STP NEWCO, INC.

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex A - Page 2



--------------------------------------------------------------------------------

C.     Type of Entity:

   corporation

D.     Jurisdiction of Organization:

   Oklahoma

E.     State Issued Organizational

  

Identification Number:

   1900700404

F.      Tax ID Number:

   13-4220160

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

I.       Location of Real Property:

   None.

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Oklahoma

Fixture filings in the relevant counties in which the properties are located:

   None.

4.      POSTROCK ENERGY CORPORATION

  

A.     Exact Legal Name of Debtor:

   POSTROCK ENERGY CORPORATION

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750   

OklahomaCity, Oklahoma 73102

C.     Type of Entity:

   corporation

D.     Jurisdiction of Organization:

   Delaware

E.     State Issued Organizational

  

Identification Number:

   4705664

F.      Tax ID Number:

   27-0981065

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex A - Page 3



--------------------------------------------------------------------------------

I.       Location of Real Property:

   None

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Delaware

Fixture filings in the relevant counties in which the properties are located:

   None

5.      POSTROCK HOLDCO, LLC

  

A.     Exact Legal Name of Debtor:

   POSTROCK HOLDCO, LLC

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

C.     Type of Entity:

   limited liability company

D.     Jurisdiction of Organization:

   Kansas

E.     State Issued Organizational

  

Identification Number:

   6674196

F.      Tax ID Number:

   None

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

I.       Location of Real Property:

   Rice County, KS

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Kansas

Fixture filings in the relevant counties in which the properties are located:

   See I above

6.      POSTROCK EASTERN PRODUCTION, LLC

  

A.     Exact Legal Name of Debtor:

   POSTROCK EASTERN PRODUCTION, LLC

B.     Mailing Address of Debtor:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex A - Page 4



--------------------------------------------------------------------------------

C.     Type of Entity:

   limited liability company

D.     Jurisdiction of Organization:

   Delaware

E.     State Issued Organizational

  

Identification Number:

   3924111

F.      Tax ID Number:

   20-2309542

G.     Location of Books and Records:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102

H.     Location of Collateral:

   210 Park Avenue, Suite 2750    Oklahoma City, Oklahoma 73102    And see I
below

I.       Location of Real Property:

  

1.      Braxton

  

2.      Cabell WV

  

3.      Calhoun WV

  

4.      Doddridge WV

  

5.      Gilmer WV

  

6.      Kanawha WV

  

7.      Lincoln WV

  

8.      Pleasants WV

  

9.      Ritchie WV

  

10.    Wayne WV

  

11.    Wood WV

J.      Jurisdiction(s) for Filing

  

Financing Statements:

   Delaware

Fixture filings in the relevant counties in which the properties are located:

   None

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex A - Page 5



--------------------------------------------------------------------------------

ANNEX B-1 TO SECURITY AGREEMENT

COLLATERAL DESCRIPTIONS

 

1. POSTROCK ENERGY SERVICES CORPORATION

 

A. Collateral Notes and Collateral Note Security: None.

 

B. Pledged Shares: None.

 

C.     Partnership/Limited Liability Company Interests:

   100% of the membership interests in PostRock    MidContinent Production, LLC
   100% of the membership interest in PostRock Eastern Production, LLC    100%
of the membership interests in PostRock Holdco, LLC

 

D. Partnership/Limited Liability Company Agreement:

For PostRock MidContinent Production, LLC Agreement: Limited Liability Company
Agreement of Bluestem Pipeline, LLC, dated December 15, 2003, as amended on
September 14, 2010.

For PostRock Eastern Production, LLC: Limited Liability Company Agreement of
Quest Eastern Resource LLC, dated July 11, 2008

Limited Liability Company Agreement of PostRock Holdco, LLC, dated July 30, 2012

 

E. Commercial Tort Claims: None.

 

F. Deposit Accounts (including name of bank address and account number):

PostRock Energy Services Corporation Operating, Comerica Bank, Dallas, TX, Acct
#: 1881237372

PostRock Energy Services Corporation Payroll, BOKF, N.A. dba Bank of Oklahoma,
Tulsa, OK, Acct#: 807471851

PostRock Energy Services Corporation Revenue Disbursement, BOKF, N.A. dba Bank
of Oklahoma, Tulsa, OK, Acct#: 209029121

PostRock Energy Services Corporation AP Disbursement, BOKF, N.A. dba Bank of
Oklahoma, Tulsa, OK, Acct#: 209029132

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex B - Page 1



--------------------------------------------------------------------------------

2. POSTROCK MIDCONTINENT PRODUCTION, LLC

 

  A. Collateral Notes and Collateral Note Security: None.

 

  B. Pledged Shares: 100% of the stock of STP Newco, Inc.

 

  C. Partnership/Limited Liability Company Interests: None.

 

  D. Partnership/Limited Liability Company Agreements: None.

 

  E. Commercial Tort Claims: None.

 

  F. Deposit Accounts (including name of bank address and account number): None

 

3. STP NEWCO, INC.

 

  A. Collateral Notes and Collateral Note Security: None.

 

  B. Pledged Shares: None.

 

  C. Partnership/Limited Liability Company Interests: None.

 

  D. Partnership/Limited Liability Company Agreements: None.

 

  E. Commercial Tort Claims: None.

 

  F. Deposit Accounts (including name of bank address and account number): None.

 

4. POSTROCK ENERGY CORPORATION

 

  A. Collateral Notes and Collateral Note Security: None.

 

  B. Pledged Shares: 100% of the stock of PostRock Energy Services Corporation.

 

  C. Partnership/Limited Liability Company Interests: None.

 

  D. Partnership/Limited Liability Company Agreements: None.

 

  E. Commercial Tort Claims: None.

 

  F. Deposit Accounts (including name of bank address and account number): None.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex B - Page 2



--------------------------------------------------------------------------------

5. POSTROCK HOLDCO, LLC

 

  A. Collateral Notes and Collateral Note Security: None.

 

  B. Pledged Shares: None.

 

  C. Partnership/Limited Liability Company Interests: None.

 

  D. Partnership/Limited Liability Company Agreements: None.

 

  E. Commercial Tort Claims: None.

 

  F. Deposit Accounts (including name of bank address and account number): None.

 

6. POSTROCK EASTERN PRODUCTION, LLC

 

  A. Collateral Notes and Collateral Note Security: None.

 

  B. Pledged Shares: None.

 

  C. Partnership/Limited Liability Company Interests: None.

 

  D. Partnership/Limited Liability Company Agreements: None.

 

  E. Commercial Tort Claims: None.

 

  F. Deposit Accounts (including name of bank address and account number): None.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex B - Page 3



--------------------------------------------------------------------------------

ANNEX B-2 TO SECURITY AGREEMENT

INTELLECTUAL PROPERTY

 

1. Registered Copyrights and Copyright Applications: None.

 

2. Issued Patents and Patent Applications: None.

 

3. Registered Trademarks and Trademark Applications: PostRock is a registered
trademark/service mark of PostRock Energy Corporation, Reg. No. 4,071,101,
12/13/2011.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex B-2 - Page 1



--------------------------------------------------------------------------------

ANNEX C TO SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

                            , 20            

 

 

 

 

 

 

Ladies and Gentlemen:

This letter is to notify you (the “Depository Bank”) that, pursuant to that
certain Second Amended and Restated Pledge and Security Agreement dated as of
December 20, 2012 (as amended, modified, supplemented, or restated from time to
time, the “Security Agreement”),                             , a company
organized under the laws of                          (the “Pledgor”), has
granted to Citibank, N.A., as Administrative Agent and Collateral Agent
(“Pledgee”) a first priority security interest in and lien upon, (a) its
accounts listed on Schedule I attached hereto and incorporated herein for all
purposes (collectively, the “Account”) maintained by Pledgor with you, (b) any
extensions or renewals of the Account if the Account is one which may be
extended or renewed, and (c) all of Pledgor’s right, title, and interest
(whether now existing or hereafter created or arising) in and to the Account,
all sums from time to time on deposit therein, credited thereto, or payable
thereon, all instruments, documents, certificates, and other writings evidencing
the Account, and any and all proceeds of any thereof (the items described in
clauses (a), (b) and (c) being herein collectively called the “Collateral”),

In connection therewith, the parties hereto agree (which agreement by Pledgor
will be construed as instructions to the Depository Bank):

 

1. The Depository Bank is instructed to register the pledge on its books and
hold the Collateral in a pledged status account.

 

2. The Account will be styled: See Schedule I

 

3. All dividends, interest, gains, and other profits on the Collateral will be
reported in the name and tax identification number of Pledgor.

 

4. If so notified by Pledgee, the Depository Bank will not, without the prior
written consent of Pledgee, allow any of the Collateral or any interest therein
to be sold, transferred, or withdrawn by or for the benefit of Pledgor.

 

5. This letter agreement gives Pledgee “control” of the Account and the
Collateral. The Depository Bank agrees to comply with any order or instruction
from Pledgee as to the withdrawal or disposition of any funds from time to time
credited to the Account, or as to any other matters relating to the Collateral,
without the further consent of Pledgor. The Depository Bank shall be fully
entitled to rely upon such instructions from Pledgee even if such instructions
are contrary to any instructions or demands that Pledgor may give to the
Depository Bank.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex C - Page 1



--------------------------------------------------------------------------------

6. Pledgee agrees to indemnify and hold the Depository Bank, its officers and
employees, harmless from and against any and all claims, causes of action,
liabilities, lawsuits, demands, and/or damages, including, without limitation
any and all costs, including court costs and reasonable attorneys’ fees, that
may arise or result from the Depository Bank complying with the instructions and
orders of Pledgee given in connection with Pledgee’s exercise of its control
over and secured rights in the Account and the Collateral except to the extent
that such claims, causes of action, liabilities, lawsuits, demands, and/or
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Depository Bank.

 

7. Pledgor agrees to indemnify and hold the Depository Bank, its officers and
employees, harmless from and against any and all claims, causes of action,
liabilities, lawsuits, demands, and/or damages, including, without limitation,
any and all costs, including court costs and reasonable attorneys’ fees, that
may arise or result from the Depository Bank entering into and performing its
obligations under this letter agreement except to the extent that such claims,
causes of action, liabilities, lawsuits, demands, and/or damages are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Depository Bank.

 

8. The Depository Bank represents that it has not received notice regarding any
lien, encumbrance, or other claim to the Account or the Collateral from any
person other than pursuant to this letter agreement and has not entered into
another agreement with any other party to act on such party’s instructions with
respect to the Account. The Depository Bank further agrees not to enter into any
such agreement with any other party.

 

9. The Depository Bank subordinates to the security interest of Pledgee any
right of recoupment or set-off, or to assert any security interest or other
lien, that it may at any time have against or in any of the Collateral on
account of any credit or other obligations owed to the Depository Bank by
Pledgor or any other person. The Depository Bank may, however, from time to time
debit the Account for any of its customary charges in maintaining the Account or
for reimbursement for the reversal of any provisional credits granted by the
Depository Bank to the Account, to the extent, in each case, that Pledgor has
not separately paid or reimbursed Depository Bank therefor.

 

10. To the extent a conflict exists between the terms of this letter agreement
and any account agreement between Pledgor and the Depository Bank, the terms of
this letter agreement will control.

 

11. The terms of this letter agreement will in no way be modified except by a
writing signed by all parties hereto. This letter agreement may be executed in
multiple counterparts which shall constitute one agreement.

 

12. Each of the parties executing this letter agreement represents that he has
the proper authority to execute this letter agreement.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex C - Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Pledgee have agreed to the terms of this letter
agreement as of the date first indicated above.

 

Pledgor: [NAME OF ENTITY]

By:

         

Name:

     

Title:

    Pledgee:

CITIBANK, N.A.,

as Collateral Agent

By:

         

Name:

     

Title:

    Acknowledged and Agreed on             , 201        : Depository Bank: [NAME
OF ENTITY]

By:

         

Name:

     

Title:

   

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex C - Page 3



--------------------------------------------------------------------------------

ANNEX D TO SECURITY AGREEMENT

ACKNOWLEDGMENT OF PLEDGE

PARTNERSHIP/LIMITED LIABILITY COMPANY:                                          
                   

INTEREST OWNER:                                                  

BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of             , 201        ,
                                (the “Partnership/Limited Liability Company”)
hereby acknowledges the pledge in favor of Citibank, N.A., in its capacity as
Collateral Agent for certain beneficiaries and as Administrative Agent and
Collateral Agent for certain Lenders and as Secured Party (“Pledgee”) under that
certain Second Amended and Restated Pledge and Security Agreement dated as of
December 20, 2012 (as amended, modified, supplemented, or restated from time to
time, the “Security Agreement”), against, and a security interest in favor of
Pledgee in, all of                                 ’s (the “Interest Owner”)
Rights in connection with any partnership/limited liability company membership
interest in the Partnership/Limited Liability Company now and hereafter owned by
the Interest Owner (“Partnership/Limited Liability Company Interest”).

A. Pledge Records. The Partnership/Limited Liability Company has identified
Pledgee’s interest in all of the Interest Owner’s Right, title, and interest in
and to all of the Interest Owner’s Partnership/Limited Liability Company
Interest as subject to a pledge and security interest in favor of Pledgee in the
Partnership/Limited Liability Company records.

B. Partnership/Limited Liability Company Distributions, Accounts, and
Correspondence. The Partnership/Limited Liability Company hereby acknowledges
that (i) all proceeds, distributions, and other amounts payable to the Interest
Owner, including, without limitation, upon the termination, liquidation, and
dissolution of the Partnership/Limited Liability Company shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership/Limited
Liability Company shall be provided to the Pledgee. The Partnership/Limited
Liability Company acknowledges and accepts such direction and hereby agrees that
it shall, upon the written demand by the Pledgee, pay directly to the Pledgee at
its offices at 2001 Ross Avenue, Suite 4300, Dallas, Texas 75201 any and all
distributions, income, and cash flow arising from the Partnership/Limited
Liability Company Interests whether payable in cash, property or otherwise,
subject to and in accordance with the terms and conditions of the
Partnership/Limited Liability Company Agreement. The Pledgee may from time to
time notify the Partnership/Limited Liability Company of any change of address
to which such amounts are to be paid.

Remainder of Page Intentionally Blank.

Signature Page to Follow.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex D - Page 1



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Acknowledgment of Pledge.

 

By:

   

Name:

   

Title:

    [PARTNERSHIP/LIMITED LIABILITY COMPANY]

By:

     

as [General Partner] [Manager]

By:

     

Name:                                         

 

Title:                                         

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex D - Page 2



--------------------------------------------------------------------------------

ANNEX E TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                 , 201        , made by
                         (the “Additional Debtor”), in favor of Citibank, N.A.,
in its capacity as “Collateral Agent” for the Intercreditor Secured Parties
pursuant to the Intercreditor Agreement and in its capacity as “Administrative
Agent” and “Collateral Agent” for the Secured Parties and as Secured Party
(“Secured Party”) under that certain Second Amended and Restated Pledge and
Security Agreement dated as of December 20, 2012 (as amended, modified,
supplemented, or restated from time to time, the “Security Agreement”). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Security Agreement.

W I T N E S S E T H :

WHEREAS, in connection with the Credit Agreement each of PostRock Energy
Corporation, a Delaware corporation, PostRock Energy Services Corporation, a
Delaware corporation, PostRock MidContinent Production, LLC, a Delaware limited
liability company, STP Newco, Inc., an Oklahoma corporation, PostRock Holdco,
LLC, a Kansas limited liability company, and PostRock Eastern Production, LLC, a
Delaware limited liability company (collectively the “Debtors”), have entered
into the Security Agreement in favor of the Secured Party for the benefit of the
Beneficiaries ;

WHEREAS, the Additional Debtor is required to become a party to the Security
Agreement; and

WHEREAS, the Additional Debtor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Agreement. By executing and delivering this Assumption Agreement, the
Additional Debtor, as provided in Paragraph 9(i) of the Security Agreement,
hereby becomes a party to the Security Agreement as a Debtor thereunder with the
same force and effect as if originally named therein as a Debtor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Debtor thereunder. The information set forth in
Schedule 1-A hereto is hereby added to the information set forth in the Annexes
to the Security Agreement. The Additional Debtor hereby represents and warrants
that each of the representations and warranties contained in Paragraph 5 of the
Security Agreement is true and correct in all material respects as it relates to
such Additional Debtor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Remainder of Page Intentionally Blank.

Signature Page to Follow.

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex E - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL DEBTOR]

By:

     

Name:                                                 

 

Title:                                                  

 

  

Multiparty Borrowing Base

Credit Facility Pledge & Security Agreement

Annex E - Page 2